Citation Nr: 0301761	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  96-46 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disability with decreased vision.

(The issue of entitlement to service connection for 
arthritis, including gouty arthritis; a psychiatric disorder, 
including anxiety disorder; a gastrointestinal disorder, 
including peptic ulcer and gall bladder disease; diabetes 
mellitus; a chronic sinus disability; a chronic back 
disability; a chronic breast disorder, and an eye disorder 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Mary A. Miranda, Esq.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas. 

In April 1990, the RO denied, in pertinent part, entitlement 
to service connection for defective vision, and this decision 
became final.

In January 1997, the veteran appeared at the Waco RO and 
testified at a personal hearing before a Hearing Officer.  A 
transcript of the hearing has been associated with the claims 
file.

In April 1999, the Board remanded for further development, 
among other things, the issue of entitlement to service 
connection for a pulmonary disorder, including chronic 
bronchitis and asthma.  In April 2001, the veteran submitted 
a VA Form 21-674, Request for Approval of School Attendance, 
and this has been neither procedurally developed nor 
certified for appellate review.  The Board is referring these 
issues to the RO for initial consideration and/or appropriate 
action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

With regard to the issues of entitlement to service 
connection for arthritis, including gouty arthritis; a 
psychiatric disorder, including anxiety disorder; a 
gastrointestinal disorder, including peptic ulcer and gall 
bladder disease; diabetes mellitus; a chronic sinus 
disability; a chronic back disability; a chronic breast 
disability, and a chronic eye disability, the Board is 
undertaking additional development, pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).


When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing the 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.	To the extent necessary to allow for reopening the claim, 
VA has met its duty to assist.

2.	In April 1990, the RO denied entitlement to service 
connection for defective vision, and the decision became 
final.

3.	The evidence submitted since the April 1990 rating 
decision bears directly and substantially upon the issue 
of entitlement to service connection for an eye disability 
with decreased vision, and by itself or in connection with 
the evidence previously of record, is so significant that 
it must be considered in order to fairly decide the merits 
of the claim.


CONCLUSION OF LAW

Evidence submitted since the April 1990 rating decision, 
wherein the RO denied entitlement to service connection for 
defective vision is new and material, and the veteran's claim 
for that benefit has been reopened.  38 U.S.C.A. §§ 5104, 
5107, 5108, 7105(c) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001); 38 C.F.R. §§ 3.104(a), 
20.1103 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record prior to the April 1990 rating 
decision wherein the RO denied entitlement to service 
connection for defective vision is reported in pertinent part 
below.

A report of a physical examination in February 1979 for 
purposes of entry onto active duty shows that a general eye 
examination was considered normal.  The pupils and ocular 
motility were normal.  An ophthalmoscopic evaluation was 
normal.  Uncorrected distant vision was 20/100, bilaterally 
correctable to 20/20, bilaterally. 

The veteran's service medical records show that in February 
1979 her uncorrected vision was 20/100 in the right eye and 
20/80 in the left eye correctable to 20/20, bilaterally.  In 
March 1979, her sinus symptoms were attributed to an upper 
respiratory infection.  

A routine eye examination in September 1980 revealed 
uncorrected distant vision of 20/100 in the right eye and 
20/80 in the left eye correctable to 20/20, bilaterally.  
Uncorrected near vision was 20/20, bilaterally.  In November 
1980, she was seen for right eye discomfort associated with 
apparent conjunctivitis questionably secondary to a foreign 
object.  A follow-up eye evaluation revealed staph 
keratoconjunctivitis of the right eye.  The left eye was 
clear.  Corrected vision was 20/20, bilaterally.  

In February 1982, a piece of glass was removed from the left 
eye.  Diagnosis revealed corneal abrasion with numerous small 
puncture wounds.  A follow-up eye examination later that 
month showed no evidence of pathology.  Fluorescein stain of 
the left eye revealed no evidence of corneal abrasion or 
foreign object.  In August 1982, the veteran was seen for 
soft contact lenses refit.  Corrected vision was 20/20, 
bilaterally.  The corneas were clear.  Evidence of good 
tearing was indicated. 

In January 1983, the veteran was seen for complaints of right 
eye aching associated with conjunctivitis of the right eye.  
In June 1984, she reported having no problems with her 
lenses.  Corrected vision was 20/20, bilaterally.  Following 
an eye evaluation, assessment was "good eyes."

A May 1984 medical board physical examination report shows a 
general eye examination was normal.  Pupils, ocular motility 
and ophthalmoscopic evaluation were normal.  Uncorrected 
distant vision was 20/400 correctable to 20/20, bilaterally.  
Uncorrected near vision was 20/50, bilaterally correctable to 
"20/70" in the right eye and 20/30 in the left eye.  The 
veteran reported having worn contact lenses since 1976.  She 
denied having eye trouble. An eye evaluation later that month 
was described as good.  Corrected vision was 20/20, 
bilaterally.  

In August 1984, it was recommended that the veteran did not 
warrant medical board action or restriction on worldwide 
profile.  It was recommended that she be returned to duty.  
In September 1984, she was qualified for worldwide duty.

An eye evaluation in February 1987 revealed uncorrected 
vision of 20/400 correctable to 20/20, bilaterally.  A 
medical evaluation in November 1987 revealed the eyes were 
reactive equally to light.

In an unappealed April 1990 rating decision, the RO denied 
entitlement to service connection for defective vision.  It 
was noted that there was no evidence of any contributory eye 
injury or disease.  The RO stated defective vision is 
considered to be a constitutional or developmental 
abnormality and not a disability under the law.  The veteran 
was notified of the decision, but did not file a timely 
appeal.

A private treatment record in October 1992 noted the veteran 
complained of left eye symptoms including itching and 
swelling for five days.  Assessment was conjunctivitis.

A private medical statement from an eye specialist dated in 
October 1992 noted the veteran was seen on an emergency basis 
during that month complaining of irritation and injection of 
the left eye for one week prior to treatment.  She also noted 
her right eye was starting to bother her.  She gave a history 
of wearing extended wear contact lenses for four to six weeks 
at a time.  She had not worn the contacts since Saturday due 
to her symptoms. Her vision with present correction (glasses) 
was 20/100 in the right eye and 20/60 in the left eye.

Slit lamp examination of the right eye revealed vessels in 
the cornea at 7:00 near the limbus.  The left eye had a 
marginal corneal ulcer.  The examiner noted talking to the 
veteran about the dangers that extended wear contact lenses 
pose.  He noted the rate of infections and corneal ulcers is 
greatly increased by using an extended wear contact lens.  He 
recommended that she consider changing to either a disposable 
type contact lens or a daily wear contact lens to help 
prevent future damage to her corneas.  It was also noted that 
on follow-up examination she stated her eyes felt much 
better.  Her vision with glasses had improved to 20/60 in the 
right eye and 20/40 in the left eye.  The right eye was clear 
and the injection and marginal ulcer in the left eye had 
decreased significantly.

A VA clinical record dated in October 1995 noted a normal eye 
examination.

In January 1997, the veteran testified at the RO that chronic 
eye infections began in service and continued after service.  


Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  38 C.F.R. § 3.159 
(2002).

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C. 
§ 5103A (West Supp. 2002)).  

It was further noted, however, that the VCAA also provides 
that nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as amended 
at 38 U.S.C. § 5103(g) (West Supp. 2002)).  

Accordingly, the Secretary determined that some limited 
assistance is warranted to claimants attempting to reopen 
claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or 
non-Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.

To the extent necessary to allow for reopening the underlying 
claim, the Board finds that VA has successfully complied with 
the VCAA.  In this regard, any deficiencies in the duty to 
assist are without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

This decision is limited to addressing the issue of whether 
new and material evidence has been presented to reopen the 
claim of entitlement to service connection.  As noted in the 
Introduction, VA's assistance with the actual service 
connection issue is ongoing.


Criteria for Finality and Materiality

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 C.F.R. §§ 20.1103, 
20.1104 (2002).

When the Board affirms a determination of the agency of 
original jurisdiction, such determination is subsumed by the 
final appellate decision.  See 38 U.S.C.A. §§ 7104, 7105 
(West 1991 & Supp. 2002).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991 & Supp. 2002).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a) (2002).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the CAFC noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Id. at 
1363.   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 
38 C.F.R. § 3.156(a).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established  (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  
In Kutscherousky v. West, 12 Vet. App. 369 (1999), the CAVC 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was revised during the 
pendency of this appeal and that the standard for finding new 
and material evidence has changed as a result.  See 38 C.F.R. 
§ 3.156(a) (2002).  However, this change in the law is not 
applicable in this case because the veteran's claim was not 
filed on or after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).


Criteria for Service Connection

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2002).

Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  
The CAVC held that where a claimant's personal belief, no 
matter how sincere, was unsupported by medical evidence, the 
personal belief cannot form the basis of a claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

The Board must make its own determination as to whether 
reopening is proper because an RO determination as to whether 
evidence is "new and material" for purposes of reopening is 
subject to de novo adjudication by the Board.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).



The service medical records show the veteran had defective 
vision in service, which began prior to service.  These 
records also show, however, that she experienced several eye 
infections requiring treatment, as well as a puncture wound 
injury to the left eye, with removal of a piece of glass.

In April 1990, the RO denied entitlement to service 
connection for defective vision, and the decision became 
final.  At the time of the April 1990 RO decision, the 
veteran had separated from service only two months earlier, 
and therefore the record contained no post-service evidence 
of eye disability.

The evidentiary record since the April 1990 rating decision 
has been supplemented by hearing testimony and competent 
medical evidence of post-service eye disability.  Presumed 
credible, this evidence satisfies the requirement of a 
current eye disability.  

Additionally, this evidence is significant enough, when 
viewed with the in-service findings, to warrant consideration 
of chronicity or continuity of symptomatology, pursuant to 
38 C.F.R. § 3.303(b).      

The evidence received since the April 1990 rating decision is 
not merely cumulative of evidence already of record.  

Such evidence, presumed credible under Justus, supra, is 
significant enough that it must be considered to decide the 
merits of the claim, as it bears directly on the issue of 
entitlement to service connection.

Consequently, the record contains new and material evidence, 
and the Board must reopen the claim.



ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for an 
eye disability with decreased vision, the appeal is granted 
to this extent.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

